t c memo united_states tax_court phyllis e mcgrady and christopher r antoniacci petitioners v commissioner of internal revenue respondent docket nos filed date john paul barrie for petitioners jonathan e behrens for respondent memorandum findings_of_fact and opinion lauber judge on their federal_income_tax return for petitioners reported a noncash charitable_contribution of dollar_figure million this contribution com- prised two distinct gifts which were components of a complex conservation plan in bucks county pennsylvania petitioners donated to the township in which they lived a qualified_conservation_easement on their 25-acre homestead property and they donated to a tax-exempt conservation organization a fee simple interest in an adjoining 20-acre parcel of undeveloped land unable to use this deduction fully in they claimed carryover charitable_contribution deductions for the internal_revenue_service irs or respondent disallowed these deduc- tions in full it contended that petitioners lacked donative_intent that they failed to satisfy various reporting requirements that they overvalued the donated proper- ty and that they received return benefits in exchange for their gifts the irs de- termined deficiencies as follows year deficiency dollar_figure big_number big_number big_number big_number the irs also determined accuracy-related_penalties under sec_6662 com- puted a sec_40 of the underpayments and in the alternative under sec_6662 computed as of the underpayments we conclude that petitioners are enti- tled to charitable_contribution deductions for both gifts albeit in amount sec_1all statutory references are to the internal_revenue_code code in effect for the tax years in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar smaller than they claimed and that they are not liable for accuracy-related_penalties findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference petitioners resi- ded in pennsylvania when they filed their petitions a petitioners’ acquisition of parcel a and parcel b in edward and sarah rorer owned acres of land in upper make- field township in bucks county pennsylvania township this land comprised five contiguous but separate tax map parcels what we will call parcel b or the homestead property was a 25-acre tract of partially improved land it included a single-family residence dating in part to the 17th century and several nearby out- buildings the outbuildings included a cottage a guest house garages and a large barn once used as an airplane hangar this residential complex was located to- ward the southern border of parcel b what we will call parcel a was a 20-acre tract of unimproved land that adjoined parcel b to the west the remaining acres comprising three separate tax map parcels sur- rounded parcels a and b to the west south and east we will refer to this acreage as the rorer tract the rorer tract was undeveloped consisting of woodlands and cleared land used for farming the rorer tract like parcels a and b was zoned cr-1 by the township this meant that all acres could be developed as of right into single-family homes with a minimum lot size of one acre in date petitioners purchased parcel b from the rorers for dollar_figure million at the time of purchase the rorers granted petitioners an informal unre- corded easement to use a gravel farm road across the rorer tract this road pro- vided a back entrance to the homestead property from aqueduct road which bounded the rorer tract to the south petitioners used this back entrance during severe winter weather when the main driveway leading to the residence from the north could become impassable at the time they acquired parcel b petitioners also received from the rorers an option exercisable within years to purchase parcel a and an option exer- cisable within years to purchase the rorer tract in date peti- tioners exercised the former option and purchased parcel a for dollar_figure we will sometimes refer to parcels a and b collectively as the mcgrady antoniacci tract in date petitioners informed the rorers of their intention to exer- cise their option to purchase the rorer tract the option agreement stipulated that the purchase_price was to be the average of three independent appraisals of that property the local real_estate market was extremely strong during the rorers had received offers for the rorer tract substantially in excess of dollar_figure million from several developers the average of the three appraisals stipula- ted in the option agreement yielded a required purchase_price of dollar_figure million petitioners could not afford this price and in date they terminated the option agreement b development of the environmental conservation plan the township was committed to protecting land in its natural state and preserving as far as possible the agricultural heritage of bucks county it sought to accomplish these goals in various ways eg by purchasing or receiving conser- vation easements and by providing incentives for conservation subdivisions conservation subdivisions allowed limited residential development expensive homes would be dispersed across a large area with the land surrounding these residential envelopes being covered by conservation easements between and the township’s residents authorized bond issu- ances of up to dollar_figure million to raise funds for preservation of open space to guide the use of these funds the township a governmental_unit as defined in sec_170 developed an open space plan in consultation with the heritage con- servancy heritage a nonprofit organization dedicated to environmental conser- vation in bucks county and adjoining areas heritage is tax-exempt under sec_501 and is an organization eligible to receive qualified conservation contributions under sec_170 and in date the township and heritage identified the rorer tract and the mcgrady antoniacci tract as among the most significant unpreserved properties remaining in the area petitioners shared the township’s conservation values in date they contacted heritage to express their interest in preserving the rorer tract which they then held an option to purchase in date they hired gregory glitzer an experienced civil engineer to outline possible development scenarios he prepared numerous sketch plans he advised that if all acres were devel- oped to their full commercial potential they could accommodate at least resi- dential units and under a cluster development model possibly as many a sec_218 residential units he sketched plans for a 9-lot residential development on parcel a and a 10-lot residential development on parcel b as an alternative mr glitzer in date sketched plans for a nine-lot conservation subdivision carved out of the rorer tract and the southern portion of parcel a under this plan the mcgrady antoniacci tract would be enlarged to include a portion of the rorer tract not needed for the proposed subdivision and a conservation_easement would be placed over all of petitioners’ property except the residential envelope on parcel b in early spring richard zaveta an experienced local developer ex- pressed his willingness to pay dollar_figure million for eight building lots as shown on mr glitzer’s sketch for the rorer tract with the ninth lot being sold to another party the township gave preliminary approval to this sketch plan it also expressed its willingness to contribute at least dollar_figure million to purchase a conservation_easement over the rorer tract conditioned on petitioners’ conveying conservation ease- ments over parcels a and b subsequent negotiations among the parties were affected by two develop- ments first petitioners terminated the option agreement in date because they could not afford the dollar_figure million purchase_price for the rorer tract second mr zaveta sensed that the housing market was weakening and insisted on scaling back his commitment this meant that he would require more than the eight lots initially envisioned and would pay substantially less for each lot lengthy negotiations ensued among petitioners the rorers the township heritage mr zaveta and their various representatives on date mr glitzer prepared the final conservation subdivision plan which reflected the parties’ ultimate agreements the elements of this plan which were implemented in various steps during the following months can be summarized as follows petitioners agreed to convey to heritage as a charitable_contribution a fee simple interest in parcel a they executed a donation agreement dated date and the deed was recorded in heritage’s name on date heritage agreed to deliver to the township and subsequently did deliver for consideration of dollar_figure a conservation_easement over parcel a petitioners agreed to convey to the township as a charitable_contribution a conservation_easement over parcel b they executed a donation agreement to this effect on date and formally conveyed the easement on date petitioners retained the right to make improvements to their residence and the existing outbuildings within a two-acre residential envelope the rorers agreed to sell to the township for dollar_figure in a bargain sale a conservation_easement over the rorer tract heritage agreed to purchase the rorer tract from the rorers subject_to this easement for dollar_figure the sum of these amounts plus the tax savings the rorers anticipated from the bargain sale approximated the dollar_figure million purchase_price for the rorer tract that had been determined under the original option agreement the initial agreements were executed on date the easement was formally conveyed on date and the deed was formally executed on date heritage as the owner of parcel a and the rorer tract agreed to sell to mr zaveta residential lots as set forth in the final conservation subdivision plan in exchange for consideration of dollar_figure heritage concurrently agreed to sell an 11th lot to an unrelated party for dollar_figure the initial agreements were executed on date the township’s board_of supervisors formally ap- proved the final conservation subdivision plan on date and the relevant deeds were formally executed on date petitioners agreed to donate and did donate in the form of cash and com- mon stock dollar_figure to heritage to cover its transaction costs in acquiring the rorer tract and securing development approval from the township of this sum dollar_figure was contributed during the agreements described above left the parties dollar_figure short of the total needed to meet the requirements set by the rorers and mr zaveta to enable the deal to close petitioners agreed to purchase from heritage for dollar_figure a 37-acre parcel of land carved out from parcel a and the rorer tract heritage had no in- terest in owning this land outright it offered this acreage to mr zaveta but he declined he explained that home buyers in this market were typically satisfied with a five-acre lot that they would not pay appreciably more for additional acreage subject_to a conservation_easement and that ownership of such acreage would require the homeowners’ association to charge substantial additional fees to cover maintenance security and insurance costs we will refer to this 37-acre parcel as the buy-back parcel mr zaveta and an official from heritage testified that this parcel represented land that was in effect left over this land was not needed for the conservation subdivision given the location of the residential envelopes which were situated along the access road on the southern and western portions of parcel a and the rorer tract and this land could not be used for any other development purpose because it was fully covered by conservation easements by purchasing the buy-back parcel petitioners acquired a u-shaped tract of land completely subject_to conservation easements that surrounded parcel b their homestead property to the west south and east as a result of this acquisi- tion petitioners increased their aggregate land ownership from acres parcel a parcel b to acres parcel b buy-back parcel the ultimate configuration of petitioners’ real_estate thus came to resemble to some degree the configuration envisioned in mr glitzer’s date sketch which called for the partition of parcel a and the enlargement of petitioners’ homestead property to include undeveloped portions of parcel a and the rorer tract in date heritage and mr zaveta submitted to the township a detailed development proposal for the new subdivision which was to be called creeks bend this proposal included a private access road for the new residences which would be placed to the extent possible on top of the old gravel farm road that ran through the rorer tract this placement of the road was designed to max- imize conservation values by minimizing disruption of pristine land petitioners were granted a formal recorded easement to use this access road on essentially the same terms as applied to their prior use of the gravel farm road petitioners paid nothing for this easement and they were not required to contribute either to the cost of constructing the access road or to the costs of annual mainten- ance and upkeep such as snow removal petitioners continued to use this access road as a back entrance to their property during winter weather and occasionally to bring in heavy farm equipment c tax_return and examination petitioners timely filed their federal_income_tax return reporting a noncash charitable_contribution of dollar_figure million this amount reflected a valuation of dollar_figure million for the donation of parcel a to heritage and a valuation of dollar_figure million for the donation of the conservation_easement to the township petitioners included with their return properly executed forms noncash charitable_contributions covering both gifts as well as appraisals of both properties completed in late by vincent d quinn because of statutory limitations petitioners were unable to claim the entire charitable_contribution_deduction for they accordingly deducted dollar_figure on their return and claimed carryover deductions of dollar_figure dollar_figure dollar_figure and dollar_figure on their returns for and respectively on date the irs timely issued a notice_of_deficiency for and on date the irs timely issued a notice_of_deficiency for these notices disallowed in their entirety the deductions petitioners claimed for donating the easement to the township and parcel a to heritage the notices also determined accuracy-related_penalties petitioners timely petitioned this court for redetermination of these deficiencies and penalties we consolidated the two cases for trial briefing and opinion at the outset of trial respondent moved to amend his answer to assert an increased deficiency by disallowing a deduction for petitioners’ dollar_figure contribution of cash and stock to heritage we denied this motion as untimely and prejudicial to petitioners d expert testimony vincent d quinn petitioners offered and the court recognized vincent d quinn as an expert in the valuation of residential real_estate mr quinn who performed the apprai- sals that accompanied petitioners’ return has more than years of experi- ence appraising commercial and residential real_estate including residential subdi- visions certified as an appraiser by the state of pennsylvania he is a member of the appraisal institute and holds its mai designation mr quinn has appraised to properties in bucks county during the last years he credibly testified that real_estate valuations in bucks county are usually determined on a per-lot basis for properties that have development poten- tial and on a per-acre basis for properties with no development potential he testi- fied that developers themselves evaluated real_estate by determining how many buildable lots they could extract from it and get approved because a per-acre appraisal would not capture the property’s actual development potential mr quinn testified that a developer would not find it relevant or useful mr quinn performed his original appraisal of parcel a on date listing its effective date as date the day before petitioners do- nated parcel a to heritage he determined that the highest_and_best_use of parcel a was for single-family residential development on the basis of a sketch plan prepared by mr glitzer he determined that this development could comprise nine building lots ranging in size from to acres employing these assump- tions and comparable sales of multi-lot properties he determined that the fair mar- ket value of parcel a on a per-lot valuation was dollar_figure million mr quinn performed his original appraisal of the conservation_easement on date listing its effective date as date the date on which pe- titioners formally conveyed the easement to the township he determined that the highest_and_best_use of parcel b before placement of the easement was single- family residential development on the basis of another sketch plan prepared by mr glitzer mr quinn determined that this development could comprise buil- ding lots ranging in size from to acres on the basis of comparable sales of multi-lot properties he concluded that the fair_market_value of this tract on a per- lot valuation was dollar_figure million subtracting from this figure what he determined to be the value of parcel b after placement of the conservation_easement he conclu- ded that the easement had a fair_market_value of dollar_figure million in date mr quinn prepared follow-up appraisals of parcel a and of the easement again as of date and date respectively with respect to parcel a he made adjustments to his comparable sales that increased the value of each lot by about dollar_figure yielding an overall value increase of dollar_figure with respect to the easement he made adjustments to his comparable sales that de- creased the after value of parcel b by dollar_figure and increased the value of the easement to dollar_figure million according to mr quinn’s follow-up appraisals there- fore the aggregate value of petitioners’ charitable_contributions was dollar_figure million dollar_figure million dollar_figure million as opposed to the dollar_figure million reported on their tax_return leonard j patcella petitioners offered and the court recognized leonard j patcella as an ex- pert in real_estate appraisal and the valuation of conservation easements he has more than years of appraisal experience and has appraised more than properties in bucks county alone certified as an appraiser by the state of penn- sylvania he is a member of the appraisal institute and holds its mai designation like mr quinn mr patcella determined that the highest_and_best_use of parcel a and parcel b was residential development and relied on mr glitzer’s sketch plans to determine the number of buildable lots employing a per-lot anal- ysis but adding several comparable sales to the group selected by mr quinn mr patcella determined that the fair market values of parcel a and the parcel b ease- ment as of the relevant valuation dates were dollar_figure and dollar_figure respec- tively mr patcella separately appraised the buy-back parcel and the ease- ment petitioners received over the creeks bend access road he determined that the fair_market_value of the buy-back parcel subject_to the conservation ease- ments was dollar_figure and that the fair_market_value of the driveway easement was no more than dollar_figure michael j acquaro-mignogna respondent offered and the court recognized michael j acquaro-mig- nogna as an expert in real_estate appraisal with a specialization in residential sub- divisions mr acquaro-mignogna has more than years of experience apprai- sing real_estate mostly in bucks county although he has not previously per- formed an appraisal of a conservation_easement certified as an appraiser by the state of pennsylvania he is a member of the appraisal institute and holds its mai and aigrs designations mr acquaro-mignogna’s testimony departed from that of messrs quinn and patcella in two major respects first while agreeing that the highest_and_best_use of parcel a was residential development he opined that the highest_and_best_use of parcel b before placement of the easement was continued use as a single- family estate property second in determining parcel a’s value for residential development he used a per-acre analysis based on comparable sales of raw land rather than a per-lot analysis based on comparable sales of multi-lot properties employing these approaches mr acquaro-mignogna determined that the fair_market_value of parcel a as of the relevant valuation_date was dollar_figure he determined that the fair_market_value of the parcel b conservation_easement as of the relevant valuation_date was between dollar_figure and dollar_figure he was unable to determine a value for the buy-back parcel and he concluded that the easement petitioners received over the creeks bend access road was worth about dollar_figure opinion the irs’ determinations in a notice_of_deficiency are generally presumed correct though the taxpayer can rebut this presumption rule a 290_us_111 deductions are a matter of legislative grace and taxpayers generally bear the burden of proving their entitlement to the deduc- tions claimed 503_us_79 petitioners contend that respondent bears the burden_of_proof for two reasons they have satisfied the requirements of sec_7491 for shifting the burden_of_proof and respondent raised a new_matter in his answer see rule a because we decide all factual issues on a preponderance_of_the_evidence we need not de- cide who has the burden_of_proof see sec_7491 138_tc_306 i charitable_contribution deductions sec_170 allows a deduction for any charitable_contribution made within the taxable_year if the taxpayer makes a charitable_contribution of proper- ty other than money the amount of the contribution is generally equal to the fair_market_value of the property at the time the gift is made see sec_1_170a-1 income_tax regs a deduction is generally not allowed for a gift of property con- sisting of less than the donor’s entire_interest in that property but there is an exception for among other things a qualified_conservation_contribution sec_170 b iii this exception applies where the taxpayer makes a contribution of a qualified_real_property_interest the donee is a qualified_organization and the contribution is exclusively for conservation purposes sec_170 the parties agree that the parcel b conservation_easement peti- tioners conveyed to the township satisfies these requirements where the value of contributed_property exceeds dollar_figure no deduction is allowed unless the taxpayer obtains a qualified_appraisal of such property sec_170 a qualified_appraisal is an appraisal of such property which is conducted by a qualified_appraiser in accordance with generally accepted stand- ards and any regulations or other guidance prescribed by the secre- tary sec_170 a taxpayer claiming a deduction for a contribu- tion of property whose value exceeds dollar_figure must attach to his return a fully com- pleted appraisal_summary see sec_1_170a-13 income_tax regs the irs has prescribed form_8283 to be used as the appraisal_summary jorgenson v commissioner tcmemo_2000_38 79_tcm_1444 where as here a contribution of property is valued in excess of dollar_figure the taxpayer must attach to his return not only an appraisal_summary but also a copy of the appraisal itself sec_170 respondent contends that petitioners’ charitable_contribution deductions should be denied in their entirety on the theory that they lacked donative_intent and or failed to satisfy statutory and regulatory reporting requirements if we re- ject these threshold arguments respondent contends that petitioners’ deductions should be reduced substantially on the theory that they overvalued the donated property and or received a return benefit that partially offsets the value of their gifts we consider these arguments in turn a donative_intent the sine qua non of a charitable_contribution is a transfer of money or property without adequate_consideration 477_us_105 if a transaction with a charity is structured as a quid pro quo exchange --ie if the taxpayer receives from the charity property or services equal in value to what he conveyed--there is no contribution or gift within the meaning of the statute 490_us_680 in assessing whether a transaction constitutes a quid pro quo exchange we give most weight to the external features of the transaction avoiding imprecise inquiries into taxpayers’ subjective motivations see hernandez u s pincite 843_f2d_418 10th cir if it is understood that the property will not pass to the charitable recipient unless the taxpayer receives a specific benefit and if the taxpayer cannot garner that benefit unless he makes the required ‘contribution ’ the transfer does not qualify the tax- payer for a deduction under sec_170 costello v commissioner tcmemo_2015_87 at see christiansen f 2d pincite 822_f2d_844 9th cir aff’g 83_tc_575 aff’d sub nom 490_us_680 the external features of the transactions at issue show that petitioners’ gifts were not part of a quid pro quo exchange petitioners conveyed a fee simple in- terest in parcel a to heritage on date this was an outright gift that petitioners could not claw back their conveyance of parcel a was not condi- tioned on heritage’s provision of any return benefit and heritage in fact supplied petitioners with no return benefit the same is true of petitioners’ conveyance to the township on date of a conservation_easement over parcel b petitioners retained the right to make improvements to their 2-acre residential envelope their gift took the form of an easement over the remaining acres that gift was made with no strings at- tached the grant of the easement was not conditioned on the township’s pro- vision of any return benefit nor was it made in the expectation that the township would supply a return benefit in urging that there was a quid pro quo exchange respondent focuses chiefly not on any specific benefit petitioners received but on their supposed abil- ity to steer the entire set of transactions in a way that benefited them in respond- ent’s view petitioners were motivated by a desire to protect their privacy and to prevent suburban development from spoiling the attractive views from their resi- dence noting that petitioners were involved in the negotiations from the outset respondent surmises that the township and heritage if not ceding petitioners actual control allowed them to guide the transactions in a direction that achieved their personal goals in support of this characterization respondent notes that the final conserva- tion subdivision plan grew out of the date sketch by mr glitzer whom pe- titioners had hired under that plan most of the residences in the creeks bend subdivision were south of the access road at a considerable distance from petition- ers’ homestead and by acquiring the buy-back parcel for what respondent re- gards as the bargain price of dollar_figure petitioners secured a 37-acre cushion of pristine land that separated their homestead property from the creeks bend sub- division on all three sides we are unpersuaded by respondent’s characterization of these events peti- tioners were indeed involved in the negotiations from the outset but this was in- evitable they owned parcel a and parcel b they held an option to acquire the rorer tract and it was obvious that any successful conservation plan would re- quire a substantial economic contribution from them they negotiated for months with the rorers the township heritage and mr zaveta to determine the economic contributions that each party would be required to make there is no evidence that petitioners had the power to manipulate these ne- gotiations or that the other parties made meaningful concessions to them the township and heritage were single-mindedly dedicated to accomplishing the maximum degree of environmental conservation consistent with the financial re- alities they confronted the township’s representative credibly testified that pe- titioners asked for nothing in exchange for their contribution and that they held no sway over the conservation subdivision planning mr zaveta was committed to achieving an environmentally sensitive subdi- vision plan that would yield him the greatest economic profit he credibly testi- fied that he never discussed lot placement with petitioners and that his focus was maximizing the market_value of the new subdivision he explained that the lots in the creeks bend subdivision were sited mostly to the south of the access road for 2respondent notes that the various conservation transactions were inter- related and dependent on one another that is correct but it does not mean that petitioners received a quid pro quo petitioners donated parcel a to heritage they donated an easement over parcel b to the township they contributed dollar_figure to heritage to cover its transaction costs and they supplied dollar_figure of cash in ex- change for the relatively worthless buy-back parcel had petitioners not actively participated in the negotiations it is possible that even more might have been re- quired of them being relieved of an obligation to provide more does not consti- tute a quid pro quo negating the value of what one has provided two reasons there was not enough room to put them on the north side given the proximity of petitioners’ southern boundary line and if sited to the north several houses would have looked out on petitioners’ former airplane hanger which was not a desirable view with more-than-ample acreage available below the access road it was not in mr zaveta’s economic_interest to have his multi-million-dollar homes situated cheek-by-jowl with petitioners’ property respondent insists that the buy-back parcel was very valuable to petitioners because it protected them on all sides from residential development but petition- ers were already protected from residential development by the conservation sub- division plan which barred additional homes within creeks bend and by the prior placement of conservation easements over the buy-back parcel petitioners did not need to purchase the buy-back parcel in order to get this protection they already had it petitioners purchased the buy-back parcel for dollar_figure in order to supply the cash needed to close the deal far from garnering a quid pro quo thereby they likely paid more for this acreage than it was worth see infra pp in deciding whether petitioners had the requisite donative_intent we look to the external features of the transaction to ascertain whether they expected to re- ceive a quid pro quo that canceled out their charitable gifts we do not find the expectation of any such quid pro quo whenever a homeowner places a conserva- tion easement over his property or a neighbor places a conservation_easement over neighboring property the homeowner in a sense benefits by having natural landscapes rather than suburban sprawl in his immediate surround- ings when the township approved a conservation subdivision on the rorer tract petitioners may be said to have benefited because the rorer tract sur- rounded their property but petitioners were mere incidental beneficiaries of this action heritage and the township executed these transactions not to benefit pe- titioners or the creeks bend homeowners but to accomplish their charitable pur- poses of conserving rural and agricultural land see mclennan v united_states cl_ct upholding charitable_contribution_deduction where a ny benefit which inured to the taxpayer from the conveyance was merely incidental to an important public spirited charitable purpose aff’d 994_f2d_839 fed cir b reporting and substantiation requirements for contributions of dollar_figure or more a taxpayer must obtain a contempor- aneous written acknowledgment cwa from the donee see sec_170 a cwa must include among other things whether the donee organization fur- nished any goods or services in exchange for the gift and if so a description and good-faith estimate of the value of such goods or services for contributions of property whose value exceeds dollar_figure the taxpayer must attach to his return a fully completed appraisal_summary on form_8283 sec_1_170a-13 income_tax regs the appraisal_summary must be signed and dated by the donee and must set forth specified information including a statement explaining the amount of any consideration received from the donee for the contribution id subpara ii h an important goal of the appraisal_summary is to foster dis- closure of ‘dual payment’ or quid pro quo contributions boone operations co v commissioner tcmemo_2013_101 at quoting viralam v commissioner 136_tc_151 the township and heritage supplied petitioners with timely cwas for the contributions in question and petitioners attached to their tax_return forms properly executed by both organizations and by mr quinn as appraiser re- spondent contends that all of these documents were deficient because they failed to disclose and value quid pro quos that petitioners allegedly received we find no merit in this argument as explained previously petitioners re- ceived no quid pro quo in terms of ability to manipulate the overall conservation transactions to their benefit see supra pp as we discuss below petition- ers did receive one rather small return benefit when the dust settled namely a recorded easement over the creeks bend access road which provided rear access to their homestead property see infra pp but there is no evidence that the township or heritage was aware of this easement arrangement when it executed the cwa or that mr quinn was aware of it when he performed his ap- praisals and executed the forms and petitioners understandably regarded this easement as having no material value because it simply continued the informal easement they previously enjoyed over the rorer tract we find that the cwas and forms complied with all statutory and regulatory requirements and that petitioners reasonably relied on all four documents c valuation petitioners contend that the fair_market_value of their donation to heritage of a fee simple interest in parcel a was at least dollar_figure million and that the fair_market_value of their donation to the township of a conservation_easement over parcel b was likewise at least dollar_figure million respondent contends that the value of parcel a was dollar_figure and that the value of the conservation_easement was be- tween dollar_figure and dollar_figure we conclude that the appropriate values lie in between these poles general principles the fair_market_value of property is the price at which it would change hands between a willing buyer and a willing seller neither being under any com- pulsion to buy or sell and both having reasonable knowledge of the relevant facts see sec_1_170a-1 income_tax regs the willing buyer and the willing seller are hypothetical persons rather than specific individuals or entities see 658_f2d_999 5th cir 94_tc_193 fair_market_value is a question of fact and is measured on the applicable_valuation_date see sec_170 140_tc_294 sec_1_170a-1 income_tax regs in determining fair_market_value the trier of fact must draw appropriate inferences from all relevant evidence of value see 323_us_119 304_us_282 fair_market_value reflects the highest_and_best_use of the property on the valuation_date see 267_us_341 259_f2d_41 2d cir 87_tc_892 87_tc_389 we have defined highest_and_best_use as t he reasonably probable and legal use of vacant land or an improved property that is physically possible appropriately supported and financially feasible and that re- sults in the highest value whitehouse hotel ltd p’ship v commissioner t c quoting appraisal institute the appraisal of real_estate 13th ed aff’d in part vacated in part and remanded on other grounds 755_f3d_236 5th cir we typically consider one or more of three approaches to determine fair_market_value the market approach the income approach and the asset- based approach 120_tc_174 aff’d in part vacated in part and remanded on another issue sub nom j p morgan chase co v commissioner 458_f3d_564 7th cir determining which method to apply presents a question of law see chapman glen ltd t c pincite here all three expert witnesses agreed that the market approach supplies the appropriate methodology and we concur in that assessment the market approach--sometimes called the sales comparison approach-- is normally used to value residential property it values the subject property by reference to the prices paid for similar properties that were sold near the valuation_date see 88_tc_1197 ndollar_figure 72_tc_1 because two pieces of real_estate are rarely identical the prices of the comparable properties are adjusted to create parity between those properties and the subject property the reliability of the market method depends upon the comparability of the properties selected and the reasonableness of the adjustments made to their prices wolfsend land cattle co t c pincite an expert witness’ opinion is admissible if it assists the trier of fact to un- derstand the evidence or to determine a fact in issue fed r evid we eval- uate expert opinions in light of the expert’s qualifications and the evidence in the record see 86_tc_547 when experts of- fer differing estimates of fair_market_value we weigh those estimates by examin- ing among other things the factors they considered in reaching their conclusions see 38_tc_357 we are not bound by a par- ticular expert’s opinion and may accept or reject it in whole or in part see hel- vering v nat’l grocery co u s pincite parker t c pincite we may also determine a fair_market_value based on our own examination of the evidence in the record see 538_f2d_927 2d cir aff’g tcmemo_1974_285 fee simple interest in parcel a the parties agree that the fair_market_value of parcel a must be determined according to its highest_and_best_use and that the highest_and_best_use of parcel a in date was residential development the parties disagree chiefly on two points whether comparable sales are sales of raw land at a per-acre price or sales of multi-lot properties at a per-lot price and if we adopt the latter approach what downward adjustment should be applied to the comparable sale prices to account for the fact that parcel a had no development approvals in place mr quinn based his appraisal on mr glitzer’s date sketch plan which showed a nine-lot development on parcel a because parcel a was zoned cr-1 it theoretically could accommodate up to residences on one-acre lots however given the township’s conservation priorities and the existence of a creek on the parcel’s north side mr glitzer believed that a nine-lot development was the densest proposal likely to receive approval adopting this premise mr quinn selected as his comparable properties multi-lot properties intended for residential development two of these properties were in the township and three were elsewhere in bucks county before adjustments the sale prices were as follows property date price lots price per lot dollar_figure million creeks bend dollar_figure million rockbridge dollar_figure million broad street dollar_figure million brookshire rapuano farm dollar_figure million dollar_figure big_number big_number big_number big_number unlike parcel a each of these multi-lot properties was sold with develop- ment approvals already in place among the adjustments mr quinn needed to make to his comparable prices therefore was a downward adjustment to account for the expense and uncertainty of getting township approval for a nine-lot resi- dential development on parcel a he made a adjustment for this purpose he concluded that a larger adjustment was unnecessary because mr glitzer’s sketch plan was conservative and incorporated much of the planning necessary to secure approval and mr glitzer’s firm served as the township’s engineers and would able to use this experience to expedite the approval process after making other adjustments to the comparable properties’ prices mr quinn determined a per-lot value ranging between dollar_figure and dollar_figure he concluded that parcel a’s value should fall near the middle of this range at dollar_figure per lot he accordingly determined that parcel a’s total value at the time of donation was dollar_figure dollar_figure lots mr quinn then performed an enhancement analysis that he thought was required by sec_1_170a-14 income_tax regs the purpose of this anal- ysis was to determine a downward adjustment to parcel a’s value to account for the expected placement by heritage of a conservation_easement upon it which would benefit petitioners’ adjacent homestead property after consulting market data mr quinn estimated that heritage’s placement of a conservation_easement over parcel a would enhance the value of parcel b by dollar_figure sub- tracting that sum from dollar_figure he determined in his expert report a final dona- tion value for parcel a of dollar_figure this figure was dollar_figure higher than his original appraisal because of refinements to his comparable sale prices petitioners’ second expert mr patcella agreed with mr quinn in employ- ing a per-lot analysis he selected as his comparable sales three of mr quinn’s sales and three other sales of multi-lot properties one of his properties was in the township and five were elsewhere in bucks county as follows property date price lots price per lot highland road durham road matthews ridge chapman corner broad street brookshire dollar_figure million dollar_figure million dollar_figure million dollar_figure million dollar_figure million dollar_figure million dollar_figure big_number big_number big_number big_number big_number mr patcella’s comparable properties had development approvals in place or were sold contingent on the buyer’s receiving approval for the desired number of lots while sharing mr quinn’s view that the township would likely approve a nine-lot development on parcel a fairly quickly mr patcella determined that mr quinn’s downward adjustment was too small and concluded that an adjust- ment of to would be more appropriate after making other adjustments that he believed appropriate he determined an average value of dollar_figure per lot for the comparable properties yielding a total value of dollar_figure dollar_figure lots for parcel a as of the valuation_date respondent’s expert mr acquaro-mignogna testified that a per-lot valua- tion would be too speculative because it was uncertain how many lots the town- ship would actually approve for development on parcel a he accordingly select- ed sales of raw land as his comparables and used the per-acre sale prices of these properties as his index of parcel a’s value he selected the following sales as comparables property date price acres price per acre new hope road dollar_figure million dollar_figure dollar_figure lower york road dollar_figure million dollar_figure big_number lower york road dollar_figure million dollar_figure big_number ridgeview drive dollar_figure million dollar_figure big_number old york road dollar_figure million dollar_figure big_number whereas parcel a was zoned cr-1 single-family residences on one-acre lots three of mr acquaro-mignogna’s comparable properties were zoned for agricultural use only and the other two were zoned for mixed agricultural and residential use none of his comparables was in the township although all were in bucks county after adjusting the comparable sale prices he determined an average sale price of dollar_figure per acre he accordingly valued parcel a at dollar_figure dollar_figure acres if sales of multi-lot approved properties were to be used as comparables as messrs quinn and patcella believed appropriate mr acquaro-mignogna expressed the view that a downward price adjustment of to would be necessary to render those properties comparable to parcel a we agree with the per-lot approach employed by petitioners’ experts since parcel a’s highest_and_best_use was residential development the most likely buyer of parcel a would be a residential developer mr zaveta was an experienced res- idential developer and he credibly testified that residential developers in bucks county formulate their land offers by reference to the number of buildable lots that the acreage is expected to yield if that is how prospective buyers of parcel a would formulate their offers that would seem the most logical route to deter- mining parcel a’s fair_market_value we are unpersuaded by respondent’s submission that this per-lot approach is too speculative while no one could know for sure whether the township would approve a nine-lot development on parcel a mr glitzer had considerable experience in these matters and credibly testified that such approval was likely messrs quinn and patcella likewise experienced in the ways of bucks county seconded that opinion the evidence established that a developer contemplating purchase of unim- proved land in bucks county would either make a full-price offer contingent on development approval’s being secured or make his best estimate as to the like- lihood of getting the desired approval and discount his offer accordingly in either event the developer would formulate his offer on a per-lot not on a per-acre basis the possibility that the expected number of buildable lots might not be approved is adequately accounted for by making an appropriate downward ad- justment to the sale prices of the comparable properties we agree with respondent however that the downward adjustment made by mr quinn and the to downward adjustment favored by mr patcella are too small mr zaveta testified that bucks county is not developer- friendly and that obtaining development approval can be a long and arduous process he noted that the approval process could take three years to complete even if ultimate approval was likely the developer might incur carrying charges and other costs for an extended period on the other hand we are unpersuaded by mr acquaro-mignona’s view that an adjustment in the range of to is necessary he provided no con- crete data to support this estimate and an adjustment this large is at odds with the consensus of the other witnesses that a nine-lot development on parcel a would likely be approved fairly quickly evaluating the witnesses’ testimony and the record as a whole we find that a downward adjustment of to the prices of the comparable properties selected by petitioners’ experts is appropriate to account for the fact that parcel a had no development approvals in place we may briefly dispose_of the remaining points in dispute respondent argues that one of mr quinn’s comparable sales--heritage’s sale to mr zaveta of the lots that would become the creeks bend subdivision-- should be eliminated because it occurred after date the date on which petitioners conveyed parcel a to heritage mr patcella believed that this sale did not furnish a useful comparison because its final pricing was affected by too many non-market variables including the conservation easements we agree with respondent and mr patcella and will eliminate the creeks bend transaction from mr quinn’s set of comparable sales mr quinn’s fifth comparable rapuano farm sold for dollar_figure with two of it sec_21 lots already improved with homesteads mr quinn correctly sub- 3while do not agree with any of the expert witnesses’ adjustment rates we note that all three considered the physical characteristics of the comparable pro- perties in determining parcel a’s relative development potential mr quinn ad- justed his prices for zoning density and approvals mr patcella adjusted his pri- ces for site characteristics mr acquaro-mignogna adjusted his prices for topo- graphy site improvements and zoning tracted from the recorded sale price the value of one homestead dollar_figure but he neglected to subtract the value of the other homestead dollar_figure making that subtraction we find that the comparable sale price for rapuano farm should be dollar_figure yielding an unadjusted per-lot price of dollar_figure dollar_figure lots rather than dollar_figure mr quinn noted that a nine-lot residential development would require construction of a new bridge over the creek at the north end of parcel a mr pat- cella agreed but he opined that this negative was offset by the attractive entrance this setting would provide mr acquaro-mignona opined that the cost of building a new bridge would be dollar_figure considering all the testimony we conclude that the cost of constructing a new entrance bridge would be an infrastructure cost borne by the developer and does not require a downward adjustment to parcel a’s fair_market_value mr quinn made a dollar_figure downward adjustment for enhancement to the value of petitioners’ homestead on parcel b sec_1_170a-14 income_tax regs provides that i f the granting of a perpetual conservation restriction has the effect of increasing the value of any other_property owned by the donor the charitable_contribution_deduction allowed for the conservation_easement shall be reduced accordingly against his own interest respondent contends consistently with his expert’s view that this regulation does not apply to parcel a and we agree petitioners donated to heritage a fee simple interest in parcel a not a conservation_easement the regulation by its terms does not apply to this transaction so there is no basis for mr quinn’s dollar_figure down- ward adjustment to summarize although mr patcella used some of the same comparables as mr quinn we are unable to determine how mr patcella in his expert report made the downward adjustment for parcel a’s lack of development approval we will accordingly use mr quinn’s report to determine the fair_market_value of par- cel a if we eliminate the creeks bend sale from mr quinn’s set of comparables reduce to dollar_figure the unadjusted per-lot price of rapuano farm raise to the downward adjustment for parcel a’s lack of development approval and run these revised numbers through mr quinn’s matrix we get a revised per-lot price of dollar_figure for the comparable properties no further downward adjustment is re- quired for enhancement to petitioners’ homestead property we thus find the fair_market_value of parcel a to be dollar_figure dollar_figure lots conservation_easement over parcel b we turn now to the valuation of the conservation_easement that petitioners donated to the township on date sec_1_170a-14 income tax regs requires us to determine the fair_market_value of the perpetual conservation restriction at the time of the contribution the regulation elaborates on this requirement as follows if there is a substantial record of sales of easements comparable to the donated easement the fair_market_value of the donated easement is based on the sales prices of such comparable easements if no sub- stantial record of market-place sales is available to use as a meaning- ful or valid comparison as a general_rule but not necessarily in all cases the fair_market_value of a perpetual conservation restriction is equal to the difference between the fair_market_value of the property it encumbers before the granting of the restriction and the fair_market_value of the encumbered property after the granting of the restriction because a market for the purchase and sale of conservation easements rarely exists the value of a conservation_easement is ordinarily determined using the before and after approach mentioned in the regulation symington v commis- sioner t c pincite 85_tc_677 we will employ that approach here a before value sec_1_170a-14 income_tax regs provides the following guidance in determining the before value t he fair_market_value of the property before contribution of the conservation restriction must take into account not only the current use of the property but also an objective assessment of how imme- diate or remote the likelihood is that the property absent the restric- tion would in fact be developed as well as any effect from zoning conservation or historic preservation laws that already restrict the property’s potential highest_and_best_use the parties agree that the before value of parcel b depends on its highest_and_best_use but they disagree as to what that highest_and_best_use was petition- ers contend that the highest_and_best_use of parcel b prior to placement of the easement was residential development and their experts determined its fair_market_value using essentially the same market approach that they used for parcel a re- spondent contends that the highest_and_best_use of parcel b before placement of the easement was continued use as a single-home estate property on this threshold point we agree with petitioners parcel b is next to parcel a the two parcels are comparable in size vs acres and have roughly sim- ilar topography they share a northern frontage on washington crossing road and a long border running from north to south in material respects these two par- cels are fungible except for the presence of a pre-existing residential compound on parcel b if the highest_and_best_use of parcel a is residential development as respondent concedes common sense suggests that residential development is also the highest_and_best_use of parcel b in opining to the contrary mr acquaro-mignona started with the premise that parcel b with its existing improvements was worth dollar_figure million he sur- mised that owners of estate properties like this would insist on substantial acreage around their residence to protect their privacy if petitioners’ residential envelope were reduced to two acres as proposed in mr glitzer’s 10-lot sketch plan mr acquaro-mignona believed that the value of the residential compound would be reduced to dollar_figure million he further opined that the remaining acres lacking development approvals would be worth no more than dollar_figure an acre to a developer or dollar_figure million all told because the loss in value to the residential compound occasioned by development dollar_figure million supposedly exceeded the price that a developer would pay for the other acres dollar_figure million mr ac- quaro-mignona opined that residential development would make no economic sense he accordingly concluded that parcel b’s highest_and_best_use was con- tinued use and maintenance of the existing improvements as a single tract we are not persuaded by this line of reasoning parcel b adjacent to parcel a and the rorer tract is in an extremely desirable part of bucks county the suitability of this land for residential development is shown by the fact that numerous developers made very large offers to purchase the rorer tract if residential development represents the highest_and_best_use of all the land sur- rounding parcel b it is hard to see why its highest_and_best_use should be differ- ent farmland does not cease to be suitable for residential development because it has a farmhouse on it the linchpin for mr acquaro-mignona’s contrary conclusion is his assump- tion that a developer would pay no more than dollar_figure per acre for the acres surrounding the residential compound the record does not support this assump- tion in order to exercise their option to purchase the adjacent rorer tract peti- tioners would have been required to pay dollar_figure million since the rorer tract comprised acres that translates to roughly dollar_figure per acre or double the price mr acquaro-mignona assumed as discussed previously moreover devel- opers in bucks county formulate their offers in terms of a per-lot price and com- parable properties were selling for well in excess of dollar_figure per lot since par- cel b could accommodate nine lots in addition to the residential compound it is obvious that a developer would pay substantially more than dollar_figure million for the surrounding acres for these reasons we agree with petitioners’ experts that the highest_and_best_use of parcel b before imposition of the easement was residential develop- ment to determine this before value mr quinn and mr patcella both em- ployed the sales-comparison approach using the same comparable sales they had used to value parcel a relying on mr glitzer’s sketch plans they assumed that parcel b would be approved for a 10-lot development nine of these lots would be new residences and the tenth would be petitioners’ existing homestead because we found internal inconsistencies in mr quinn’s treatment of the residential compound we will base our determination of parcel b’s before value on mr patcella’s approach he concluded as he had concluded for parcel a that each buildable lot was worth dollar_figure as discussed above we conclude that the appropriate per-lot value derived from comparable sales is dollar_figure the fair_market_value of the nine lots is thus dollar_figure mr patcella determined the value of the tenth lot comprising petitioners’ homestead by reference to sales of comparable homes in bucks county residential subdivisions he determined this value to be dollar_figure which we find reasonable we accordingly conclude that the before value of parcel b was dollar_figure dollar_figure dollar_figure b after value following imposition of the conservation_easement over parcel b petition- ers owned a 25-acre tract that included a two-acre residential compound to which they were free to make further improvements and surrounding acres which 4mr quinn assumed for purposes of his valuation that all lots on parcel b were vacant as of the valuation_date he adjusted the prices of the comparable sales by subtracting the value of any improvements situated therein this created a hypothetical condition that parcel b and all of the comparable properties were vacant land suitable for residential development were fully conserved and ineligible for any development we must decide the fair_market_value of this property mr quinn determined that the before value of parcel b was dollar_figure million and that imposition of the easement diminished its value by dollar_figure million he thus accorded the 25-acre homestead property an after value that could not exceed dollar_figure although we do not fully understand the methodology he used to reach this result the result is clearly incorrect mr zaveta paid dollar_figure per lot for raw land in the rorer tract petitioners’ homestead property was improved with a large residence dating to the 17th century a cottage a guest house garages and a large barn all of which were surrounded by acres of pristine land it is obvious that parcel b after placement of the conservation_easement was worth substan- tially more than dollar_figure mr patcella determined parcel b’s after value by considering sales of similar homesteads on large lots that were subject_to conservation easements or otherwise unsuitable for development eg because of poor location or terrain conditions he selected five comparable properties in bucks county ranging from acres to acres each improved with an original stone house and out- buildings the sale prices for these properties ranged from dollar_figure million to dollar_figure million the property within the township sold for dollar_figure million on the basis of these comparable sales he determined that the after value of parcel b was dollar_figure million we find mr patcella’s approach reasonable and find dollar_figure million to be the value of parcel b following imposition of the easement mr acquaro-mignogna did not perform a distinct after valuation of parcel b rather he valued parcel b and the buy-back parcel together as a 62-acre tract this was necessary he believed to comply with the contiguous parcel rule set forth in the regulations see sec_1_170a-14 income_tax regs applying this rule mr acquaro-mignogna determined that the 62-acre parcel had a before value ranging from dollar_figure to dollar_figure million and an after value of dollar_figure million we reject this approach because the contiguous parcel rule has no applica- tion here by its terms this rule applies only where a perpetual conservation re- striction cover s a portion of the contiguous property owned by a donor id subdiv i fourth sentence emphasis added when petitioners acquired the buy-back parcel both it and parcel b were fully covered by conservation ease- ments perpetual conservation restrictions thus covered not a portion but the entirety of the contiguous property that they owned the rule respondent cites has no sensible application when easements cover the entire contiguous property since no portion of that property will then receive any incremental benefit from being adjacent to conserved land to summarize we find the before value of parcel b to be dollar_figure using mr patcella’s methodology but substituting for his comparable per-lot price the dollar_figure value we determined previously we find the after value of parcel b to be dollar_figure using mr patcella’s comparable-sales analysis we thus find that the fair_market_value of the conservation_easement over parcel b was dollar_figure dollar_figure dollar_figure d return benefits respondent advances a variety of arguments in contending that petitioners received quid pro quos that negated their charitable_contributions in whole or part we have already rejected respondent’s contentions that heritage and or the town- ship supplied petitioners with a quid pro quo by allowing them to manipulate the overall conservation transactions to their benefit see supra pp alterna- tively respondent cites specific components of the transactions in contending that petitioners received return benefits that offset their contributions in part three of respondent’s points merit brief discussion first respondent contends that petitioners enjoyed a quid pro quo when heritage sold them the buy-back parcel for dollar_figure the uniform testimony at trial was that the parties were dollar_figure short of the sum needed to close the deal that no one needed the buy-back parcel which was completely covered by conservation easements and that petitioners agreed to pay dollar_figure for this tract in order to get to the finish line in deciding whether this transaction generated a quid pro quo the question is whether the buy-back parcel was worth more than petitioners paid for it we conclude that it was not mr patcella was the only expert who per- formed a stand-alone appraisal of the buy-back parcel he credibly testified that this parcel had very little value because the conservation easements prevented any further development of it he accordingly valued the buy-back parcel on a per- acre basis which mr quinn agreed was appropriate when valuing bucks county land with no development potential mr patcella selected as comparable properties seven large parcels in bucks county ranging from acres to acres after adjusting the sale prices to re- move the value of any improvements thus rendering these tracts comparable to the buy-back parcel he determined per-acre prices ranging from dollar_figure to dollar_figure noting that the average of the sale prices was dollar_figure an acre he concluded that the buy-back parcel fully subject_to easement was worth roughly dollar_figure dollar_figure acres even taking the highest of the seven comparable sale prices or dollar_figure per acre would yield a total value of dollar_figure which is less than the dollar_figure that petitioners paid we conclude that petitioners derived no quid pro quo from this transaction because they likely paid more for the buy-back parcel than it was worth second respondent contends that petitioners received a return benefit when heritage paid dollar_figure of real_estate transfer_taxes associated with its sale of the buy-back parcel to petitioners petitioners contend that under local law heritage as the seller was responsible for the transfer_taxes notwithstanding its tax-exempt status we agree with petitioners and conclude that they received no return benefit on this account see pa stat and cons stat ann sec 8102-c west every person who makes executes delivers accepts or presents for recording any document or in whose behalf any document is made executed delivered accepted or presented shall be subject_to pay for and in respect to the transaction 5respondent suggests that this transaction is suspect because petitioners thereby repurchased from heritage substantial acreage that they had donated to heritage only six months previously but the parties could have accomplished the same end result if petitioners had partitioned parcel a donated to heritage the portion of parcel a required for the conservation subdivision and placed an ease- ment over the balance of parcel a the township’s representative credibly testi- fied that the parties rejected this route in favor of the route actually implemented because getting approval to partition parcel a would have been time consuming and expensive if petitioners instead of heritage had applied to do this or any part thereof a state tax at the rate of one per cent of the value of the real_estate finally respondent contends that petitioners received a tangible benefit by obtaining for no consideration a recorded easement affording them secondary ac- cess to their homestead over the new creeks bend private road petitioners urge that this easement conferred no material benefit on them because the rorers had allowed them to use the prior gravel road without payment they contend that the easement merely perpetuated a benefit they already enjoyed members of the creeks bend homeowners_association were required to pay fees to maintain the private road year round and petitioners were exempt from these fees this road was extended to petitioners’ southern boundary line for their convenience although the rorers had allowed petitioners to use the old gravel road for free that informal easement was unrecorded and gave petitioners no rights vis-a-vis the new owners because petitioners received over the new private road a recorded easement that arose from the final conservation subdivision plan we conclude that it constituted a return benefit that must be valued 6it is not entirely clear who as between heritage and mr zaveta should be regarded as having provided this benefit to petitioners since this benefit arose as a component of the overall conservation transaction we think it should operate to reduce petitioners’ charitable_contribution alternatively if this benefit were continued mr patcella did not directly value this easement instead he determined the cost of improving and upgrading the main driveway leading to petitioners’ home- stead from the north he did this by estimating the cost of building guardrails and installing lighting to make the driveway less hazardous if an accident were to oc- cur he estimated those costs to be no more than dollar_figure mr acquaro-mignogna used a cost-based method to value the easement he ascertained the cost of building the new creeks bend access road dollar_figure and divided that cost by the number of residences that were entitled to use that road eleven residences were entitled to use the road the homeowners in the creeks bend subdivision plus petitioners he accordingly determined the value of petitioners’ easement to be roughly dollar_figure dollar_figure mr acquaro-mignona’s approach is not perfect because petitioners would surely use the access road less frequently than the creeks bend homeowners but his approach is superior to mr patcella’s improvements designed to reduce the risk of accident on the main driveway do not tell us what an easement over the creeks bend access road was worth we find that mr acquaro-mignona’s ap- continued viewed as having been supplied by mr zaveta unilaterally it would constitute an accession to wealth includible in petitioners’ gross_income see 348_us_426 343_us_130 proach accomplishes rough justice and accordingly conclude that petitioners’ charitable_contribution_deduction must be reduced by dollar_figure to account for this return benefit to summarize the fair_market_value of petitioners’ donation to heritage of a fee simple interest in parcel a is dollar_figure the fair_market_value of petition- ers’ donation to the township of a qualified_conservation_easement over parcel b is dollar_figure reducing the sum of these amounts by dollar_figure produces a net charitable_contribution of dollar_figure attributable to these two gifts ii penalties the code imposes a penalty on any underpayment_of_tax required to be shown on a return that is attributable to n egligence or disregard of rules or regulations or to a substantial_understatement_of_income_tax sec_6662 and b and an understatement is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 the code alternatively imposes a penalty on any substantial_valuation_misstatement sec_6662 and b a valuation misstatement is substantial if the value of any property claimed on any return i sec_150 percent or more of the amount determined to be the correct amount sec_6662 this penalty is increased to in the case of gross_valuation_misstatements sec_6662 a misstatement is gross if the value of property claimed on a return exceeds of the correct amount sec_6662 the commissioner bears the burden of production with respect to the lia- bility of an individual for any penalty see sec_7491 116_tc_438 if the rule_155_computations show a substantial under- statement of income_tax for any of the five years at issue respondent will have car- ried his burden of production under sec_6662 for that year see 143_tc_194 with respect to a substantial_valuation_misstatement respondent has car- ried his burden of production as to petitioners’ contribution of the conservation_easement because the value of that property claimed on their return dollar_figure mil- lion exceed sec_150 of the value that we have determined to be correct dollar_figure respondent has not carried his burden of production as to petition- ers’ donation of parcel a because the value of that property claimed on their re- turn dollar_figure million does not exceed of the value that we have determined to be correct dollar_figure with respect to a gross_valuation_misstatement respon- dent has not carried his burden of production as to either property because in nei- ther case did the claimed value exceed of the value that we have determined to be correct the dollar_figure benefit petitioners received from the easement to use the creeks bend private road does not affect these determinations a taxpayer may defend against the negligence and substantial understate- ment penalties by showing that he had reasonable_cause and acted in good_faith sec_6664 the taxpayer bears the burden of proving reasonable_cause and good_faith higbee t c pincite reasonable_cause can be shown by good-faith reliance on the advice of a qualified_tax professional sec_1_6664-4 c income_tax regs to justify such reliance t he advice must be based upon all pertinent facts and circumstances id para c i the re- liance defense is not available if the taxpayer fails to disclose a fact that he knows or reasonably should know to be relevant to the proper tax treatment of an item id a taxpayer must meet additional requirements in order to raise a good_faith defense to the substantial overvaluation penalty w ith respect to chari- table deduction property this defense may be raised only if the value claimed on the return was based on a qualified_appraisal made by a qualified_appraiser and if in addition to obtaining such appraisal the taxpayer made a good-faith investigation of the value of the contributed_property sec_6664 we conclude that petitioners are not liable for any penalty regarding the negligence and substantial_understatement penalties we find that they relied in good_faith on the appraisals performed by mr quinn and on the advice of the tax_return_preparer who had competently represented them for many years mr quinn had significant experience valuing real_estate in bucks county the comparable properties he selected were all located in bucks county and furnished reasonable comparisons to parcel a and parcel b petitioners’ return preparer was likewise knowledgeable about property donations including conservation easements petitioners made full disclosure of all relevant facts to them both regarding the penalty for substantial_valuation_misstatement we find that petitioners satisfied the additional tests that are prerequisite to raising the good_faith defense respondent does not dispute that mr quinn was a qualified_appraiser or that the appraisal he supplied to petitioners in support of the dollar_figure million easement value was a qualified_appraisal see sec_6664 7before date sec_6664 existed as sec_6664 health care and education reconciliation act of pub_l_no sec c a - c stat pincite we also find that petitioners made a good_faith investigation of the value of the contributed_property petitioners were involved from the outset in the ne- gotiations to formulate a conservation plan that would accomplish all of the par- ties’ goals they worked with heritage and the township and relied on their ex- perts to help determine the appropriate method for making their donations they hired mr glitzer a well-respected civil engineer to sketch a conservation sub- division plan that the township ultimately approved petitioners were aware of the high demand for land in the township they knew the prices that developers had offered for the rorer tract which would have commanded a price of dollar_figure million under their own option agreement petition- ers understood that their property was to be valued according to its highest_and_best_use which was residential development and they believed that mr quinn had employed an appropriate valuation methodology considering petitioners’ testimony and the surrounding facts and circumstances we conclude that they made a good_faith investigation of the value of the contributed_property see sec_6664 to reflect the foregoing decisions will be entered under rule
